DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 6 are pending.  Applicant’s previous election of silicon oxide as the species of oxide, sulfide, or nitride still applies and no claims are withdrawn.
Response to Amendment
Applicant’s amendment of 12/17/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “epichlorohydrin rubber and its copolymer rubber” which is vague because “its” has unclear antecedent basis and because it is unclear if this phrase implicitly 
Claim 1 recites “binary or ternary dimensional…rubber” which is vague because it is unclear what significance “dimensional” has with respect to rubber (three spatial dimensions, which would appear inherent to all rubbers, three polymer dimensions, i.e., crosslinked, which also appears to already be recited?).  Claim 1 also recites “binary or ternary co or ter polymer rubber using from a monomer that is…” which is vague because “co” and “ter” polymer already seem to imply binary or ternary, respectively.  Also, “using from a monomer” does not appear to have proper syntax.  Also, it is unclear if only “a monomer” is selected from the recited group for forming the polymer or if all monomers in the polymer must be from the recited group.
Claim 1 recites that hydroxyl groups are generated on the bonding surfaces which is vague because it is unclear if these hydroxyl groups are required to remain unreacted in the final product or if they are only required to be present prior to bonding.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0171480) as applied to claim 3 above, in view of Pett et al. (U.S. 2013/0040126), with evidence from the Study of the Surface and Bulk Hydroxyl Groups of Silica by Infra-red Spectra and D2O-exchange NPL document and the Gelest NPL document.
Regarding claims 1, 6, Mori teaches a silicone rubber substrate formed via the methods of claim 6 (which are immaterial product by process limitations anyway) which is adhered to an adhered substrate of a film of silicon oxide/silica ceramic (i.e., a non-glass material and Applicant’s elected species) or polymer (e.g., PET) with both surfaces being corona treated (which is an immaterial product by process limitation anyway) to create hydroxyl (functional) groups on both surfaces that form direct covalent bonds (as in claim 1) (see abstract, [0071], 
Mori also discloses that PET may be used as the adhered substrate material ([0070]).  Pett is also directed to bonding silicone rubber coatings to PET materials and discloses that silica (silicon oxide) particles may be provided over the polyester as a primer to form strong adhesion with a subsequent silicone rubber coating (as desired by Mori) (see abstract, [0001], [0028], [0061]-[0062], [0068], [0075]-[0077], [0087]).  Thus, it would have been obvious to have used a silica particle coated PET film as the PET film generally suggested in Mori because Pett discloses that applying silica particles to such a PET film results in improved adhesion to silicone rubber (as in the use already taught by Mori).  This is further obvious in view of the evidentiary references which establish that silica has surface hydroxyl groups naturally (see the abstract of the Study… NPL document and pages 4 and 20 of the Gelest NPL document).  Since Mori already seeks to impart/increase surface hydroxyl groups on the substrates to provide covalent bonding sites and improve adhesion, imparting silica particles (which already has some hydroxyl groups, see the NPL documents) to PET (which has lower adhesion than silica, see Pett) is further obvious because the hydroxyl groups of the silica on the PET are already desired for improved bonding in Mori (in addition to providing improved adhesion generally in Pett).  PET would be another “non-glass” material as claimed.
The above silica particles consists of silica as claimed and because they are coated on the PET they are exposed on the surface (bonding surface) thereof, as claimed.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
As explained above, Mori teaches that hydroxyl groups present on the two bonding surfaces promote covalent bonds being formed when the two hydroxyl group bearing surfaces are brought into contact ([0091]) and discloses that corona treatment of the surfaces creates such hydroxyl groups on both organic materials (the PET discussed above is one type of such an organic material) and silicone based materials ([0083]).  Thus, it would still be obvious to provide the corona treatment of Mori on both bonding surfaces (including the silicone rubber from Mori and the silica particle coated PET from Pett discussed above) in order to improve bonding strength via generation of hydroxyl groups on those surfaces.  Although the corona treatment in Mori is explicitly disclosed as forming hydroxyl groups as claimed, these hydroxyl groups would also be inherently formed in the same way corona treatment forms such hydroxyl groups on the same materials in the present application.
Further to the above, although corona treatment is disclosed in Mori, this is a product by process limitation that is not given patentable weight compared to surfaces that have hydroxyl groups without corona treatment (e.g., the hydroxyl groups naturally present on the silica particles discussed above).  
Additionally, the presence of hydroxyl groups in general (regardless of how they are formed) in the bonding surfaces is a product by process limitation that is not given patentable weight because the hydroxyl groups as claimed only appear to be present in the pre-bonded surfaces, not in the final product.  This is moot because modified Mori already teaches hydroxyl groups as claimed in the intermediate product as well as the resulting covalent bonds formed in the final bonded product.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant continues to argue that silica is included in the silicone rubber in Mori, which is improper piecemeal analysis because the silica/PET material is disclosed by Pett.
Applicant then makes arguments related to examples in Mori that include or omit (respectively) silica in the silicone rubber material.  These examples appear to be irrelevant because Mori is not limited to these examples, the claims do not preclude silica in the silicone rubber anyway, and these examples do not appear to have any relevance in terms of the supposedly unexpected adhesion due to corona treatment as argued by Applicant.
In the context of unexpected results, improved adhesion due to corona treatment and due to silica on the surface of the PET does not appear unexpected because Mori already extensively discusses how corona treatment produces hydroxyl groups on both surfaces to improve adhesion and Pett already expects silica provided on PET to improve adhesion to silicone rubber.  Since both aspects are already recognized as improving adhesion, it is not unexpected that combining the two aspects would also improve adhesion.  
It is further noted that corona treatment immediately before adhesion is one of the most well-known methods of improving adhesion between two bonding materials (practically all the results from a simple Google search of “corona discharge treatment” mention that it is an industrial process that improves adhesion).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787